DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Claims 1-6, 8-20, and 22-29 are pending in the present application. Claims 27-29 are withdrawn. Claims 1-6, 8-20, and 22-26 are under consideration in this office action. 
 
Response to Arguments
Objection
Applicant’s arguments, see remarks and amended claims, filed 04/25/2022, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 

101 Rejection
Applicant’s arguments, see remarks and amended claims, filed 04/25/2022, with respect to the rejection of claim 9 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 

102 Rejection
Applicant’s arguments with respect to claim(s) 8-9, 11-12, 15, 17-20, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 8-9, 11-12, 15, 17-20, and 25-26 are rejected under 35 USC 103 as being obvious over Esterberg in further view of Helm as detailed in infra rejections.

103 Rejections
Applicant’s arguments with respect to claims 1-6 filed 04/24/2022 have been fully considered but they are not persuasive. As stated in the advisory action of 05/04/2022:
Regarding the rejection of independent claim 1, applicant repeats the argument addressed in the final action of 02/25/2022, that the combination of Esterberg in further view of Jagga is based on improper hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant's contention that hindsight reasoning has been utilized by the examiner rises and falls with applicant's assertion that the teachings of the combination of Esterberg in further view of Jagga does not teach the recited claim features of: A tracking system having a localizer and a tracking device; and… a wearable device, separate from the tracking system and configured to be worn by the user, including (i) the display device and (ii) a range finding device also separate from the tracking system. (emphasis by applicant). However, as detailed in the final rejection of 02/25/2022, Esterberg in further view of Jagga teaches the asserted claim features: a tracking system having a localizer and a tracking device (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]) Final Action, P. 44. a wearable device (“a headset” Esterberg, Abstract) configured to be worn by the user including (i) the display device (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]) and (ii) a range finding device (“a camera for collecting reflected light, a projector for projecting an array of light beams onto a surgical field” Esterberg, [0018]; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “Center top is an infra-red dot projector 220 serving to paint the surgical field with a fine pattern of dots” Esterberg, [0091]); Final Action, P. 46. However, while Esterberg discloses a wearable device, a tracking system, a display device, and a range finding device where the tracking system, the display device, and the range finding device are on the wearable device, Esterberg may not explictly disclose the tracking system is separate from the wearable device. However, in the same field of endeavor, Jagga teaches the tracking system is separate from the wearable device (“tracking system 213 may be an electromagnetic system… [k]nown profile of the electromagnetic field and known position of receiver coil(s) relative to each other may be used to infer the location of the tracked tool(s)” Jagga, [0033]; “augmented reality glasses 310 worn by the surgeon 101… to display navigation information (e.g., indicator(s) of waypoint(s) and/or information about position and orientation of the tracked surgical tool 220) in the augmented reality display” Jagga, [0068]-[0069]; Figures 2 and 3 demonstrate that the wearable device, #310, is separate from tracking system, #213, Jagga, Figs. 2 and 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a wearable device, a tracking system, a display device, and a range finding device where the tracking system, the display device, and the range finding device are on the wearable device with Jagga’s teaching of providing the tracking system separate from the wearable display device as one of ordinary skill in the art could have separated the elements as claimed by conventional tracking methods, and that in combination, each element merely performs the same function as it does separately. See MPEP 2144.04 V. A. Placement of an EM/RF tracking system on the wearable display or separate from the wearable display does not change the function of the EM/RF tracking system in tracking the tracking device. Additionally, Jagga explictly states that not only may conventional tracking systems “be replaced with any suitable tracking system” Jagga, [0045], but also that “using EM and RF markers may enable tracking of tools without requiring a line-of-sight” Jagga, [0037]. Final Action, P. 53-54. Esterberg discloses a tracking system having a localizer and a tracking device; and… a wearable device configured to be worn by the user, including (i) the display device and (ii) a range finding device. Jagga teaches a tracking system separate from a wearable device. Thus, the combination of Ester in further view of Jagga teaches the asserted claim features by modifying Esterberg’s disclosure to provide the tracking system separate from the wearable device. The wearable device includes the range finding device, hence, providing the tracking system separate from the wearable device necessarily provides the tracking system separate from the range finding device. Ergo, as Ester in further view of Jagga teaches the asserted claim features, applicant’s argument of hindsight reasoning is devoid of merit.
	Applicant has further amended claim 1 to state that the imaging device is operable to acquire the image for display with the display device. As detailed in infra rejection, this limitation is disclosed by Esterberg. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg (U.S. Pub. No. 2016/0324580), hereinafter “Esterberg” in further view of Jagga (U.S. Pub. No. 2018/0042681), hereinafter “Jagga.”

Regarding claim 1, Esterberg discloses a system to view an image relative to a subject (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract):
a display device (“a headset” Esterberg, Abstract) having (i) a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]) and (ii) a transparent portion (“anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089];Figure 2 shows that eyepiece 225 covers the right eye, while the left eye is left to view unimpeded through the left lens, Esterberg, Fig. 2; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]), the transparent portion is configured so that a user viewing the subject through the display device is able to view both (i) the subject and (ii) the image relative to the subject (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration” Esterberg, [0091]; ”Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image” Esterberg, [0139]);
a tracking system having a localizer and a tracking device (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]); and
a processing system configured to execute instructions (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, [0018]; “The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” Esterberg, [0088]; "any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device” Esterberg, [0131]) to determine a tracked location of the tracking device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]) and generate an icon for display with the display device to represent the tracked location of the tracking device relative to the subject (“hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C);
a wearable device (“a headset” Esterberg, Abstract) configured to be worn by the user including (i) the display device (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]) and (ii) a range finding device (“a camera for collecting reflected light, a projector for projecting an array of light beams onto a surgical field” Esterberg, [0018]; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “Center top is an infra-red dot projector 220 serving to paint the surgical field with a fine pattern of dots” Esterberg, [0091]);
an imaging device separate from the wearable device (“The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto.” [0024]; see also [0089], [0097], [0149], [0162], Claim 6, Figure 17) operable to acquire the image for display with the display device (“a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece. The solid model data may be acquired form computerized tomography (CT) scans, magnetic resonance imaging (MRI), or other scans already of record in the patient’s digital chart.” [0089]; see also [0013], [0097], [0128], [0162], Figures 4, 6, 7, 14B, and 16B);
the range finding device is configured to scan and obtain a point cloud of the subject to define three-dimensional coordinates of the subject (“receiving an external three-dimensional model of a surgical site from the view-point of a headset, wherein the external three-dimensional model is derived from reflected light” Esterberg, Abstract; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “a wireframe map of the surgical field 115 is obtained” Esterberg, [0089]; “a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505… A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles. FIG. 5B shows an example data transformation by triangulation to generate an array of Cartesian datapoints having depth and position…” Esterberg, [0106]-[0121]; “Block 705 may refer to pulsing a dot pattern on the surgical field. Block 710 may refer to identifying and then mapping reflections (any light returning to a camera lens). Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field” Esterberg, [0126]); and
the processing system is configured to register the image to the subject by the processing system using the three-dimensional coordinates of the subject from the range finding device (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]);
the localizer is configured to track the tracking device in three-dimensional space relative to the subject to allow the generated icon related to the tracked location of the tracking device to be displayed with the display device (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; See also Figures 25B and 25C demonstrating that the radiobeacon trackers are shown in the virtual image. Esterberg, Figs. 25B and 25C) 
	the system is operable to receive an input from the user so that the image is registered to the subject (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]) and 
provide feedback to the user as at least one of audio or visual cues to assist in and for confirmation regarding registration of the image to the subject (“surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation, volume, temperature, pressure, or a more specialized sensor output, such as oxygenation or enervation.” [0014], [0020]; “augmented virtual information. For example, the surgeon may not have to look up to read graphical information presented in the augmentation. Data streams may appear to float near to, but not impede, the unaided eye's point of focus.” [0028]; “the surgeon may light up the reference landmarks using a laser beam” [0099]; “Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example. Measurement data are generally transmitted to a remote computing environment, and display views may be transmitted back to the headset 105. Several devices for projecting a virtual view onto an eyepiece are known in the art.” [0101]; “The process is iterative. FIG. 7 shows an example process flow 700 for updating a virtual fusion view… fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation. Process flow 700 may be repeated at a speed sufficient to assist the surgeon and validate surgical intuition and direct observation during the surgical procedure… geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” [0126], [0147]-[0148]; “The combined “fusion 3D model” may then be used to generate projections of virtual images that may be transmitted or piped into the eyepiece for focusing on the retina of the wearer, along with any numerical data or streaming numerical data of relevance to the surgical procedure.” [0134]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]; also note that this limitation recites functional language, i.e. that the the at least one of audio or visual cues are used to assist in and for confirmation regarding registration by the user to visually assess errors in the registration between the subject and the displayed image, see applicant’s specification paragraphs [0043]-[0060]); and
the display device, based on the registration of the image to the subject, is operable to display the image and the icon such that the view of the user is mixed reality view such that the image is configured to be perceived as appearing in the same space as the subject (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]; “hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C; also note that this limitation recites functional language, i.e. that the displayed image and icon is perceived by the user as appearing in the same space as the subject, see applicant’s specification paragraphs [0043]-[0060]).
However, while Esterberg discloses a wearable device, a tracking system, a display device, and a range finding device where the tracking system, the display device, and the range finding device are on the wearable device, Esterberg may not explictly disclose the tracking system is separate from the wearable device.
However, in the same field of endeavor, Jagga teaches the tracking system is separate from the wearable device (“tracking system 213 may be an electromagnetic system… [k]nown profile of the electromagnetic field and known position of receiver coil(s) relative to each other may be used to infer the location of the tracked tool(s)” Jagga, [0033]; “augmented reality glasses 310 worn by the surgeon 101… to display navigation information (e.g., indicator(s) of waypoint(s) and/or information about position and orientation of the tracked surgical tool 220) in the augmented reality display” Jagga, [0068]-[0069]; Figures 2 and 3 demonstrate that the wearable device, #310, is separate from tracking system, #213, Jagga, Figs. 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a wearable device, a tracking system, a display device, and a range finding device where the tracking system, the display device, and the range finding device are on the wearable device with Jagga’s teaching of providing the tracking system separate from the wearable display device as one of ordinary skill in the art could have separated the elements as claimed by conventional tracking methods, and that in combination, each element merely performs the same function as it does separately. See MPEP 2144.04 V. A. Placement of an EM/RF tracking system on the wearable display or separate from the wearable display does not change the function of the EM/RF tracking system in tracking the tracking device. Additionally, Jagga explictly states that not only may conventional tracking systems “be replaced with any suitable tracking system” Jagga, [0045], but also that “using EM and RF markers may enable tracking of tools without requiring a line-of-sight” Jagga, [0037].

Regarding claim 2, Esterberg discloses an instrument associated with the tracking device (“a tool with a radiobeacon or light emitting diode” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]);
the tracking system is configured to track the instrument via the tracking device (“a tool with a radiobeacon or light emitting diode” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]);
the icon representing a tracked location of the instrument relative to the patient is operable to be displayed with the display device (“three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]; Figure 24 demonstrates the display of the realtime position and orientation of the instrument relative to the patient in the eyepiece view, Esterberg, Fig. 24);
the display portion of the display device includes an alterable display (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) that is configured to be driven by the processing system (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, [0018]; “The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” Esterberg, [0088]; "any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device” Esterberg, [0131]).

Regarding claim 3, Esterberg discloses the wearable device is head mounted on the user (“a headset” Esterberg, Abstact).
However, Esterberg does not explictly disclose a non-wearable display;
The non-wearable display is spaced a distance from the user.
However, in the same field of endeavor, Jagga teaches a non-wearable display (“one or more displays 205, 211 for displaying still and/or video images” Jagga, [0030]; Figures 1 and 2 demonstrate non-wearable displays, #205 and #211, spaced from the user, Jagga, Figs. 1 and 2)
the non-wearable display is spaced a distance from the user (“one or more displays 205, 211 for displaying still and/or video images” Jagga, [0030]; Figures 1 and 2 demonstrate non-wearable displays, #205 and #211, spaced from the user, Jagga, Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a wearable display with Jagga teaching of non-wearable displays as Jagga explictly states that “navigation system 200 may provide tools to the neurosurgeon that may help to provide more relevant information to the surgeon” (Jagga, [0043]).

Regarding claim 4, Esterberg discloses the wearable device is configured to display the image relative to the subject as a three-dimensional image (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]).

Regarding claim 5, Esterberg discloses the three-dimensional image is the mixed reality image that is configured to be perceived as appearing in the same space as the subject (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]).

Regarding claim 6, Esterberg discloses the image is configured to be registered to the subject at least by the processing system executing instructions to perform a transformation between the three-dimensional coordinates of the subject and three-dimensional coordinates of the image (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]);
the three-dimensional coordinates of the subject are determined relative to the wearable device with use of the range finding device (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]).

Claims 8-9, 11-12, 15, 17-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in further view of Helm et al. (U.S. Pub. No. 2012/0250818), hereinafter “Helm.”

Regarding claim 8, Esterberg discloses a system to view an image relative to a subject (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract):
a wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) configured to be worn by a user having (i) a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]), (ii) a range finding portion (“a camera for collecting reflected light, a projector for projecting an array of light beams onto a surgical field” Esterberg, [0018]; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “Center top is an infra-red dot projector 220 serving to paint the surgical field with a fine pattern of dots” Esterberg, [0091]), the display portion has a transparent portion (“anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; Figure 2 shows that eyepiece 225 covers the right eye, while the left eye is left to view unimpeded through the left lens, Esterberg, Fig. 2; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]) configured so that the user wearing the wearable mixed reality display device is able to view both the subject and the image displayed with the display portion relative to the subject (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration” Esterberg, [0091]; ”Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image” Esterberg, [0139]), the range finding portion is configured to determine a plurality of subject space three-dimensional coordinates relative to the wearable mixed reality display device (“receiving an external three-dimensional model of a surgical site from the view-point of a headset, wherein the external three-dimensional model is derived from reflected light” Esterberg, Abstract; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “a wireframe map of the surgical field 115 is obtained” Esterberg, [0089]; “a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505… A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles. FIG. 5B shows an example data transformation by triangulation to generate an array of Cartesian datapoints having depth and position…” Esterberg, [0106]-[0121]; “Block 705 may refer to pulsing a dot pattern on the surgical field. Block 710 may refer to identifying and then mapping reflections (any light returning to a camera lens). Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field” Esterberg, [0126]);
an imaging system (“The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto.” [0024]; see also [0089], [0097], [0149], [0162], Claim 6, Figure 17) to generate the image (“a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece. The solid model data may be acquired form computerized tomography (CT) scans, magnetic resonance imaging (MRI), or other scans already of record in the patient’s digital chart.” [0089]; see also [0013], [0097], [0128], [0162], Figures 4, 6, 7, 14B, and 16B);
a processing system configured to execute instructions (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, [0018]; “The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” Esterberg, [0088]; "any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device” Esterberg, [0131]) to (i) selectively register the image to the subject based on image three-dimensional coordinates and the plurality of subject space three-dimensional coordinates from the range finding portion (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]) and (ii) determine a tracked location of a trackable portion separate from the wearable mixed reality display device (“surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix” Esterberg, [0168]; “reflections of VIS dots… may be used to track the hands and tools” Esterberg, [0179]; Figure 1 shows that tracked surgical tools are separate from surgical navigation headset, #105, Esterberg, Fig. 1) and (iii) generate an icon to be displayed with the wearable mixed reality display device to represent the tracked location of the trackable portion relative to the subject (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C); and
a registration input member (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]) and 
a feedback system configured to output at least one of visual or audio cues to the user to at least one of assist or confirm the registration of the image to the subject, wherein the registration allows the image to be perceived by the user of the wearable mixed reality display device as appearing in the same space as the subject (“surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation, volume, temperature, pressure, or a more specialized sensor output, such as oxygenation or enervation.” [0014], [0020]; “augmented virtual information. For example, the surgeon may not have to look up to read graphical information presented in the augmentation. Data streams may appear to float near to, but not impede, the unaided eye's point of focus.” [0028]; “the surgeon may light up the reference landmarks using a laser beam” [0099];  “Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example. Measurement data are generally transmitted to a remote computing environment, and display views may be transmitted back to the headset 105. Several devices for projecting a virtual view onto an eyepiece are known in the art.” [0101]; “The process is iterative. FIG. 7 shows an example process flow 700 for updating a virtual fusion view… fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation. Process flow 700 may be repeated at a speed sufficient to assist the surgeon and validate surgical intuition and direct observation during the surgical procedure… geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” [0126], [0147]-[0148]; “The combined “fusion 3D model” may then be used to generate projections of virtual images that may be transmitted or piped into the eyepiece for focusing on the retina of the wearer, along with any numerical data or streaming numerical data of relevance to the surgical procedure.” [0134]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]; also note that this limitation recites functional language, i.e. that the displayed registered image is perceived by the user as appearing in the same space as the subject, the registration input member combined with the feedback of the iterative alignment from image displayed on the wearable screen and that the at least one of audio or visual cues are used to assist in and for confirmation regarding registration allowing the user to visually assess errors in the registration between the subject and the displayed image, see applicant’s specification paragraphs [0043]-[0060]);
the display portion, based on the registration of the image to the subject, is operable to display the image such that the user views a mixed reality including the image perceived by the user as appearing in the same space as the subject (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]; also note that this limitation recites functional language, i.e. that the displayed image is perceived by the user as appearing in the same space as the subject, see applicant’s specification paragraphs [0043]-[0060]) and the icon as the tracked location of the trackable portion (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25c; also note that this limitation recites functional language, i.e. that the displayed image and icon is perceived by the user as appearing in the same space as the subject, see applicant’s specification paragraphs [0043]-[0060]).
	However, while Esterberg discloses an imaging system to generate the image, Esterberg may not explictly disclose the imaging system includes an annular gantry and a position of the imaging system relative to the subject is operable to be determined while acquiring the image.
	However, in the same field of endeavor, Helm teaches the imaging system (imaging system, Abstract) includes an annular gantry (annularly encompassing gantry, Abstract) and a position of the imaging system relative to the subject is operable to be determined while acquiring the image (electromagnetic tracing device 84 attached to gantry 34 allows position tracking of imaging system 16 relative to patient 14 and image data 18, [0048]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s teaching of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system for imaging the subject with Helm’s teaching of tracking the position of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system ([0003]) and registering the position of the imaging system relative to the patient and image data to achieve the predictable result of improving the robustness of the imaging system to motion of the gantry or patient between or within imaging scan(s) by allowing for updating of the relative position between the imaging system and the patient to prevent motion artifacts or misalignment of the displayed images. 

Regarding claim 9, Esterberg discloses the display portion of the wearable mixed reality display device is operable to be configured to display the image separate from the subject prior to or after a registration of the image to the subject (“views of a patient volume can be obtained from any depth and any angle. Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site” Esterberg, [0022]; “Prior to operating, a surgeon may indicate the relative anatomy and may educate the system by pointing to each anatomic element in turn and naming it” Esterberg, [0023]; “allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection” Esterberg, [0099]-[0103]; also see Esterberg paragraphs [0128] and [0156]-[0161]);
registration input member includes a tracked instrument movable by the user relative to the subject (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; See also Figures 25B and 25C demonstrating that the radiobeacon trackers are shown in the virtual image. Esterberg, Figs. 25B and 25C; also note that this limitation recites functional language, i.e. that the user moves the registration input member see applicant’s specification paragraphs [0043]-[0060]) to confirm the registration (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]; also note that this limitation recites functional language, i.e. that the user utilizes the registration input member to confirm registration, see applicant’s specification paragraphs [0043]-[0060]);
wherein the registration input member is operable to receive an input from the user to at least one of perform or assist in the registration (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]; also note that this limitation recites functional language, i.e. that the user utilizes the registration input member to confirm registration, see applicant’s specification paragraphs [0043]-[0060]).
However, Esterberg may not explictly disclose the determined position of the imaging system while acquiring the image is operable to assist in the registration.
However, in the same field of endeavor, Helm teaches the determined position of the imaging system while acquiring the image is operable to assist in the registration (tracking of the imaging system 16 relative to the patient 14 allows for initial registration, automatic registration or continued registration of the patient 14 relative to the image data 18, [0048]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s teaching of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system for imaging the subject with Helm’s teaching of tracking the position of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system ([0003]) and registering the position of the imaging system relative to the patient and image data to achieve the predictable result of improving the robustness of the imaging system to motion of the gantry or patient between or within imaging scan(s) by allowing for updating of the relative position between the imaging system and the patient to prevent motion artifacts or misalignment of the displayed images. 

Regarding claim 11, Esterberg discloses the range finding portion is configured to determine three-dimensional coordinates relative to the wearable mixed reality display device of the trackable portion to track the trackable portion for determining the tracked location of the trackable portion (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]);
the display portion is configured to display an instrument icon relative to the image based on the range finding portion tracking the trackable portion (Figure 24 shows depictions in the virtual view of the surgical instrument, projected path, angle, and distance to the subject, Esterberg, Fig. 24).

Regarding claim 12, Esterberg discloses an audio input (“Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example. Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example” Esterberg, [0100]-[0101]; “The software can learn reference points defined by the user… anatomical reference points are well known to physicians and may be entered using a combination of a voice identifier and a laser pointer, for example” Esterberg, [0141];  “A user can enter commands and information into the computer through input devices termed here as “interfaces”… A microphone may also be included whereby the computer may respond to verbal commands. A haptic interface may also be utilized by the system” Esterberg, [0153];  “Reference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy onto the wireframe model of the surgical field” Esterberg, [0173]; “a subroutine for handling voice commands” Esterberg, [0178]; “Voice commands and haptic gestures may be used to control the virtual display” Esterberg, [0180]);
the processing system is configured to operate at least the display portion and the range finding portion of the wearable mixed reality display device (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, [0018]; “The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” Esterberg, [0088]; "any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device” Esterberg, [0131]);
the audio input is configured to receive verbal commands from the user to instruct for at least displaying the image with the display portion and registering the image to the subject (“Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example. Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example” Esterberg, [0100]-[0101]; “The software can learn reference points defined by the user… anatomical reference points are well known to physicians and may be entered using a combination of a voice identifier and a laser pointer, for example” Esterberg, [0141];  “A user can enter commands and information into the computer through input devices termed here as “interfaces”… A microphone may also be included whereby the computer may respond to verbal commands. A haptic interface may also be utilized by the system” Esterberg, [0153]; “Reference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy onto the wireframe model of the surgical field” Esterberg, [0173]; “a subroutine for handling voice commands” Esterberg, [0178]; “Voice commands and haptic gestures may be used to control the virtual display” Esterberg, [0180]).


Regarding claim 15, Esterberg discloses a method of operating a device for viewing an image relative to a subject (“The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract):
configuring a wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) having a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]) and a range finding portion (“a camera for collecting reflected light, a projector for projecting an array of light beams onto a surgical field” Esterberg, [0018]; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “Center top is an infra-red dot projector 220 serving to paint the surgical field with a fine pattern of dots” Esterberg, [0091]), such that the display portion has a transparent portion (“anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089];Figure 2 shows that eyepiece 225 covers the right eye, while the left eye is left to view unimpeded through the left lens, Esterberg, Fig. 2; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]) configured so that a user wearing the wearable mixed reality display device is able to view the subject and the image relative to the subject (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration” Esterberg, [0091]; ”Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image” Esterberg, [0139]);
configuring the range finding portion to scan the subject to determine a plurality of subject space three-dimensional coordinates relative to the wearable mixed reality display device (“receiving an external three-dimensional model of a surgical site from the view-point of a headset, wherein the external three-dimensional model is derived from reflected light” Esterberg, Abstract; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “a wireframe map of the surgical field 115 is obtained” Esterberg, [0089]; “a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505… A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles. FIG. 5B shows an example data transformation by triangulation to generate an array of Cartesian datapoints having depth and position…” Esterberg, [0106]-[0121]; “Block 705 may refer to pulsing a dot pattern on the surgical field. Block 710 may refer to identifying and then mapping reflections (any light returning to a camera lens). Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field” Esterberg, [0126]);
acquiring the image of the subject (“a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece. The solid model data may be acquired form computerized tomography (CT) scans, magnetic resonance imaging (MRI), or other scans already of record in the patient’s digital chart.” [0089]; see also [0013], [0097], [0128], [0162], Figures 4, 6, 7, 14B, and 16B) from an imaging system (“The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto.” [0024]; see also [0089], [0097], [0149], [0162], Claim 6, Figure 17);
executing instructions with a processing system (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, [0018]; “The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” Esterberg, [0088]; "any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device” Esterberg, [0131]) based on received input from the user (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146] “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]), after scanning the subject, to execute instructions to selectively register the image to the subject based on image three-dimensional coordinates of the image and the plurality of subject space three-dimensional coordinates from the range finding portion (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]); and
tracking an instrument as the input from the user (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; See also Figures 25B and 25C demonstrating that the radiobeacon trackers are shown in the virtual image. Esterberg, Figs. 25B and 25C; also note that this limitation recites functional language, i.e. that the user uses the tracked instrument as an input, see applicant’s specification paragraphs [0043]-[0060]) to confirm the registration (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]; also note that this limitation recites functional language, i.e. that the user utilizes the tracked instrument to confirm registration see applicant’s specification paragraphs [0043]-[0060]) to confirm the registration (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146] “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]);
providing feedback as at least one of an audio or visual cues to the user regarding the input from the user regarding registration (“surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation, volume, temperature, pressure, or a more specialized sensor output, such as oxygenation or enervation.” [0014], [0020]; “augmented virtual information. For example, the surgeon may not have to look up to read graphical information presented in the augmentation. Data streams may appear to float near to, but not impede, the unaided eye's point of focus.” [0028]; “the surgeon may light up the reference landmarks using a laser beam” [0099];  “Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example. Measurement data are generally transmitted to a remote computing environment, and display views may be transmitted back to the headset 105. Several devices for projecting a virtual view onto an eyepiece are known in the art.” [0101]; “The process is iterative. FIG. 7 shows an example process flow 700 for updating a virtual fusion view… fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation. Process flow 700 may be repeated at a speed sufficient to assist the surgeon and validate surgical intuition and direct observation during the surgical procedure… geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” [0126], [0147]-[0148]; “The combined “fusion 3D model” may then be used to generate projections of virtual images that may be transmitted or piped into the eyepiece for focusing on the retina of the wearer, along with any numerical data or streaming numerical data of relevance to the surgical procedure.” [0134]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]); and
operating the wearable mixed reality display device to display (i) the image and (ii) an icon representing a tracked location of a trackable device relative to the subject with the mixed reality display device such that viewing the image relative to the subject via the display portion allows the user to perceive the image as appearing in the same space as the subject based on the registration of the image to the subject space three-dimensional coordinates due to the scan of the subject (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]; “Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C; also note that this limitation recites functional language, i.e. that the displayed image is perceived by the user as appearing in the same space as the subject, see applicant’s specification paragraphs [0043]-[0060]).
However, while Esterberg discloses acquiring the image of the subject from an imaging system, Esterberg may not explictly disclose acquiring a position of the imaging system while acquiring the image relative to the subject.
However, in the same field of endeavor, Helm teaches acquiring a position (electromagnetic tracing device 84 attached to gantry 34 allows position tracking of imaging system 16, [0048]) of the imaging system (imaging system, Abstract) while acquiring the image relative to the subject (electromagnetic tracing device 84 attached to gantry 34 allows position tracking of imaging system 16 relative to patient 14 and image data 18, [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s teaching of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system for imaging the subject with Helm’s teaching of tracking the position of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system ([0003]) and registering the position of the imaging system relative to the patient and image data to achieve the predictable result of improving the robustness of the imaging system to motion of the gantry or patient between or within imaging scan(s) by allowing for updating of the relative position between the imaging system and the patient to prevent motion artifacts or misalignment of the displayed images.

Regarding claim 17, Esterberg discloses tracking the trackable device with a tracking system separate from the range finding portion (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]);
executing instructions with the processing system to determine a tracked location of the trackable device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]); and
displaying the icon with the wearable mixed reality display device to represent the determined tracked location, based on the tracking, of the trackable device relative to the subject and the registered image (“hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C).
However, Esterberg may not explictly disclose executing instructions with the processing system to selectively register the image to the subject includes receiving the position of the imaging system while acquiring the image.
However, in the same field of endeavor, Helm teaches executing instructions with the processing system (computing system 22 can include a variety of computer-readable media containing instructions, [0031]) to selectively register the image to the subject includes receiving the position of the imaging system while acquiring the image (tracking of the imaging system 16 relative to the patient 14 allows for initial registration, automatic registration or continued registration of the patient 14 relative to the image data 18, [0048]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s teaching of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system for imaging the subject with Helm’s teaching of tracking the position of an imaging system such as a magnetic resonance imaging system, computed tomography system, or fluoroscopy system ([0003]) and registering the position of the imaging system relative to the patient and image data to achieve the predictable result of improving the robustness of the imaging system to motion of the gantry or patient between or within imaging scan(s) by allowing for updating of the relative position between the imaging system and the patient to prevent motion artifacts or misalignment of the displayed images. 

Regarding claim 18, Esterberg discloses tracking a separate device with a tracking system, the tracking system is separate from the range finding portion (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]; “Surgical instruments 420 may also be tracked” Esterberg, [0105]; “surgical instrumentation may also be tracked” Esterberg, [0126], [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time… Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference.” Esterberg, [0162]-[0163]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C); “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]; “at least one radiobeacon mounted in each of a pair of surgical gloves and a plurality of radio receivers mounted in association with headgear worn by the surgeon, the radio receivers functioning to perform triangulation on the radiobeacons dispersed in the surgical napkin on the Mayo table and on the corners of the gurney.” Esterberg, [0185]);
executing instructions with the processing system to determine a tracked location of the separate tracking device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]); and
displaying the icon with the wearable mixed reality display device to represent the determined tracked location, based on the tracking, of the separate tracking device superimposed on the registered image (“hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C).

Regarding claim 19, Esterberg discloses planning a surgical procedure by viewing the image with the wearable mixed reality display device including at least one of a target point or a path from the entry point to the target point (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]; “underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus” Esterberg, [0168]; “body and most relevant bones or anatomical targets can be displayed as a solid” Esterberg, [0179]); and
saving the surgical plan with a memory system (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]).

Regarding claim 20, Esterberg discloses operating the processing system to recall the surgical plan (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]); and
displaying an icon with the display portion of the worn wearable mixed reality display device (Figure 24 shows depictions in the virtual view of the surgical instrument, projected path, angle, and distance to the subject, Esterberg, Fig. 24) representing at least one of the achievement of the saved surgical plan or a warning regarding selected structures of the subject (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]; Figure 24 shows depictions in the virtual view of the surgical instrument, projected path, angle, and distance to the subject, Esterberg, Fig. 24; “Deviations above and below, as well as medially and laterally from the centerline may be highlighted” Esterberg, [0164]).

Regarding claim 24, while Esterberg discloses obtaining automatically registered images of the subject (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation” Esterberg, [0126]);
viewing the obtained automatically registered images of the subject with the wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration” Esterberg, [0091]; ”Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image” Esterberg, [0139]);
tracking a location of an implant (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “prosthetic implant solid models may also be referenced from a database if required” Esterberg, [0149]; “FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example. These views may be supplemented by “in suite” views taken during the surgery using a fluoroscope or other active imaging modality. AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]); and
viewing the icon with the wearable mixed reality display device to represent the tracked location of the implant superimposed on the view automatically registered images of the subject (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “prosthetic implant solid models may also be referenced from a database if required” Esterberg, [0149]; “FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example. These views may be supplemented by “in suite” views taken during the surgery using a fluoroscope or other active imaging modality. AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]).
However, while Esterberg discloses tracking a location an implant and viewing an icon with the wearable mixed reality display device to represent the tracked location of the stent superimposed on the viewed automatically registered images of the subject, Esterberg does not explictly disclose tracking a location of a stent; and viewing an icon to represent the tracked location of the stent superimposed on the viewed automatically registered images of the subject.
However, in the same field of endeavor, Helm teaches tracking a location of a stent (instrument 66 is tracked using electromagnetic tracking device 70 relative to the patient 14 and the image data 18 [0046]; the tracked instrument 66 can be implants such as a ventricular or vascular stent or a neurological stent, [0047]); and
viewing an icon with the mixed reality display device to represent the tracked location of the stent superimposed on the viewed automatically registered images of the subject (instrument 66, such as a stent, can be graphically illustrated as an icon superimposed on the registered image data 18, [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted any number of alternative implants for the tracked implant to achieve the predictable result of providing enhanced visualization of implants within the patient and for navigation and guidance of therapy using the selected implant (Helm, [0047]).

Regarding claim 25, Esterberg discloses instructing the range finding portion to scan a hand of the user to determine a position of the hand relative to the image displayed with the display device (“Structured light cast on the hand may be sufficient to accurately detect and encode hand gestures by modeling the hands as a function of time in the viewing field” Esterberg, [0157]; “the gloves may be visualized using a projected dot matrix if desired…  the hands of the surgeon may be separately segmented from the remainder of the image using a blue, violet or ultraviolet dot matrix projector on the headset” Esterberg, [0166]; “Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]);
instructing the processing system to execute instructions to selectively register the image to the subject includes the user moving, by at least the tracking of the hand, the image to a selected starting point for the registration (“the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves. This may be achieved without a dotted light projector and may include at least one radiobeacon mounted in each of a pair of surgical gloves and a plurality of radio receivers mounted in association with headgear worn by the surgeon, the radio receivers functioning to perform triangulation on the radiobeacons dispersed in the surgical napkin on the Mayo table and on the corners of the gurney. These may provide the foundational reference coordinate system used to present optically realistic augmented reality displays in the eyepiece” Esterberg, [0185]; “reflection of VIS dots… may be used to track the hands and tools” Esterberg, [0179]; also see identification of shared landmarks between image and subject in at least Esterberg, [0176], [0181]-[0182]).

Regarding claim 26, Esterberg discloses instructing the range finding portion to scan an instrument relative to the subject and the range finding portion to track a location of the instrument (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]); and
displaying an icon representing the instrument with the display device relative to the image based on the scan of the instrument (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in further view of Helm as applied to claim 8 above, and further in view of Casas (U.S. Pub. No. 2016/0191887), hereinafter “Casas”.

Regarding claim 13, while Esterberg discloses a wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) having a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]), Esterberg does not explictly disclose a remote wearable mixed reality display device having a display portion, the display portion is configured for a remote user wearing the remote wearable mixed reality display device to view the image as viewed by the user with the wearable mixed reality display device.
However, in the same field of endeavor, Casas teaches a remote wearable mixed reality display device having a display portion, the display portion is configured for a remote user wearing the remote wearable mixed reality display device to view the image as viewed by the user with the wearable mixed reality display device (“The stereoscopic camera system 114 may be configured to provide the same images for all operating surgeons, or alternatively each surgeon may have a different stereoscopic video image displayed to him or her, or alternatively some surgeons share a view and others have individual views, depending on the needs of the surgery and the preferences of the individual surgeons” Casas, [0072]; “the display 126 may be a simple stereoscopic video display, or alternatively it may be a stereoscopic virtual reality display, that allows for interaction of the surgeon 128 or other users with the virtual environment created by computer means 100, e.g. through motion tracking and gesture recognition. In embodiments, as shown in FIG. 2, the stereoscopic display 214 is head-mounted 213” Casas, [0112]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a wearable display with Casas’ teaching of non-wearable displays as Casas explictly states that “virtually anything available in digital format that helps the surgeon 128 outside the operating room may be displayed in real time during surgery in the surgeon's 128 field of view, according to this invention” (Casas, [0171]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in further view of Helm as applied to claim 15 above, and further in view of Casas.

Regarding claim 16, Esterberg may not explictly disclose instructing the user by the processing system to view the subject while wearing the wearable mixed reality display device including displaying an icon with the display portion viewable by the user.
However, in the same field of endeavor, Casas teaches instructing the user by the processing system to view the subject while wearing the wearable mixed reality display device including displaying an icon with the display portion viewable by the user (“a notification system 348 is developed preoperatively. Examples of notifications include, but are not limited to, an alert when approaching certain zones or depth layers (or a location matching both, a zone and a depth layer) of the 3D volume or 3D atlas, to avoid certain important structures at risk of lesion during surgery. Such notifications are output visually to the display 126, audibly via headphones 219 or a speaker in the operating room, or in any other suitable manner. Another example includes that, when the instruments 138 are near those zones or layers, the preferred notification is displayed directly within the surgeon's 128 field of view… Another example involves using color codes for certain alarms displayed, wherein graphical representations of the instruments or devices 138 used may be turned red when approaching vital structures or when moving away from the desired rotation or location, or green when following the preoperative planning, or when moving closer to the desired rotation or location” Casas, [0161]-[0162]; also see Casas paragraphs [0125], [0154]-[0155], [0175], and [0178])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of displaying superimposed images with Casas’ teaching of auditory and visual notifications to prompt the user to view the subject and surgical site as Casas explictly states that “virtually anything available in digital format that helps the surgeon 128 outside the operating room may be displayed in real time during surgery in the surgeon's 128 field of view, according to this invention” (Casas, [0171]).

Claims 14 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in further view of Helm as applied to claim 11 above, and further in view of Jagga.

Regarding claim 14, Esterberg discloses a tracking system having a localizer and a tracking device (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]), the wearable mixed reality display device having the range finding portion (“a camera for collecting reflected light, a projector for projecting an array of light beams onto a surgical field” Esterberg, [0018]; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “Center top is an infra-red dot projector 220 serving to paint the surgical field with a fine pattern of dots” Esterberg, [0091]), the localizer is configured to track the tracking device at a tracking device position relative to a subject position of the subject (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]-[0127]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0164]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]; See also at least [0020], [0026], [0080], [0090], and Figs. 4, 14A-14B, and 24);
an instrument having the tracking device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]);
a confirmation system configured to provide a display of a confirmation of a position of the tracked instrument (“Surgical instruments may also be tracked, each instrument being modified to emit a signal indicative of a location relative to the external plane of the surgical field. The surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation” [0020]; “’Surgical navigation’ as used here relates to a method for conducting a surgical procedure using augmented views of the surgical field, of tools, of prosthetics, or of the surgeon's hands, including a virtual model of patient anatomy, preferably with segmentation of individual anatomical elements. The position of the tip of an instrument, for example, may be conveyed to the surgeon by an imaging system” [0080]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration. Each instrument is generally logged into a library of instruments stored in a computer memory, and position, alignment and registration may be done continuously during the procedure” [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image.” [0126]-[0127], [0148]; “FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example” [0162]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” [0163]; “the anatomy of the tibia and fibula may be shown with an axial centerline when drilling a guide hole and shelf in preparation for mounting a prosthetic on the tibial plafond. Deviations above and below, as well as medially and laterally from the centerline may be highlighted by projecting a comparative divergence angle between the true centerline and the projected drill centerline or blade cut” [0164]; “Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example.” [0168]; “Tools may also be provided with analytics, including angle and guidepath projections.” [0179]; Fig. 24);
the instrument includes a navigation probe (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “a probe may be manipulated to penetrate the body anatomy under the direct observation of the surgeon. The surgeon retains a view of the surgical site and can directly control the implement according to best judgment, using the added three-dimensional view as an aid in successfully completing the procedure with a higher level of accuracy and confidence” Esterberg, [0127]);
the display of the icon is determined based on the tracking of the tracking device (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C).
However, while Esterberg discloses a wearable device, a tracking system, a display device, and a range finding device where the tracking system, the display device, and the range finding device are on the wearable device, Esterberg may not explictly disclose a tracking system, separate from the wearable mixed reality display device.
However, in the same field of endeavor, Jagga teaches a tracking system, separate from the wearable mixed reality display device (“tracking system 213 may be an electromagnetic system… [k]nown profile of the electromagnetic field and known position of receiver coil(s) relative to each other may be used to infer the location of the tracked tool(s)” Jagga, [0033]; “augmented reality glasses 310 worn by the surgeon 101… to display navigation information (e.g., indicator(s) of waypoint(s) and/or information about position and orientation of the tracked surgical tool 220) in the augmented reality display” Jagga, [0068]-[0069]; Figures 2 and 3 demonstrate that the wearable device, #310, is separate from tracking system, #213, Jagga, Figs. 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a tracking system and a wearable display with Jagga’s teaching of providing a tracking system separate from a wearable display as one of ordinary skill in the art could have separated the elements as claimed by conventional tracking methods, and that in combination, each element merely performs the same function as it does separately. Placement of an EM/RF tracking system on the wearable display or separate from the wearable display does not change the function of the EM/RF tracking system in tracking the tracking device. Additionally, Jagga explictly states that not only may conventional tracking systems “be replaced with any suitable tracking system” Jagga, [0045], but also that “using EM and RF markers may enable tracking of tools without requiring a line-of-sight” Jagga, [0037].

Regarding claim 10, Esterberg discloses a planning input to input a surgical plan based on viewing the image with the display portion (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]; Figure 24 shows depictions in the virtual view of the surgical instrument, projected path, angle, and distance to the subject, Esterberg, Fig. 24);
the icon is operable for preparing the surgical plan (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]; Figure 24 shows depictions in the virtual view of the surgical instrument, projected path, angle, and distance to the subject, Esterberg, Fig. 24);
a memory system is configured to store the surgical plan including at least a trajectory of an instrument that is the trackable portion (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]);
the processing system is configured to recall the surgical plan (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]).	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in further view of Helm as applied to claim 18 above, and further in view of Green et al. (U. S. Patent. No. 8,670,816), hereinafter “Green”.

Regarding claim 22, Esterberg discloses tracking a location of an instrument (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by reference. Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg, [0162]-[0163]; “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools” Esterberg, [0174]);
displaying an icon with the wearable mixed reality display device as superimposed on the subject to annotate a portion of the subject (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a vertebra or into the head of the humerus, for example” Esterberg, [0168]; “Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (no retroreflective ball apparatus is used) and reflections of VIS dots (here indicating a blue, violet or ultraviolet dot matrix) may be used to track the hands and tools… body and most relevant bones or anatomical targets can be displayed as a solid and hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25c; also note that this limitation recites functional language, i.e. that the displayed image and icon is perceived by the user as appearing in the same space as the subject, see applicant’s specification paragraphs [0043]-[0060]).
However, Esterberg may not explictly disclose tracking a location of a stimulating instrument;
stimulating a portion of the subject with the stimulating instrument; and
displaying an icon with the wearable mixed reality display device as superimposed on the subject to annotate the stimulated portion of the subject.
However, in the same field of endeavor, Helm teaches tracking a location (instrument 66 can be tracked relative to eh patient using electromagnetic tracking device 70, [0046]) of a stimulating instrument (instrument 66 can be a deep brain or neurological stimulator or an ablation device, [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted any number of alternative interventional devices for the tracked instrument to achieve the predictable result of providing enhanced visualization of tools within the patient and for navigation and guidance of therapy using the selected interventional device (Helm, [0047]).
However, Esterberg in further view of Helm may not explictly teach stimulating a portion of the subject with the stimulating instrument; and
displaying an icon with the wearable mixed reality display device as superimposed on the subject to annotate the stimulated portion of the subject.
However, in the same field of endeavor Green teaches tracking a location of a stimulating instrument ("position sensing units 110 and 140 can be combined and track all relevant surgical instruments 145 and 155" Green, Col. 4, lines 33 and 34),
stimulating a portion of the subject with the stimulating instrument ("The system can be used for treatment of tumors, fibroids or cysts, with bipolar radiofrequency medical device ablation, multiple microwave medical devices, electroporation, and/or electrochemotherapy systems. It can also be used for nerve or muscle stimulation or sensing" Green, Col. 3, lines 19-24); and
displaying an icon with the wearable mixed reality display device as superimposed on the subject to annotate the stimulated portion of the subject ("determine what healthy tissues are in an ablation zone volume (by displaying the predicted ablation zone of the multi-medical device configuration)" Green, Col. 3, 1-4; "display 120 can include the images, or video… combined with graphics, such as… projected ablation volume, determined based on the emplacement of ablation needle 145." Green, Col. 5, lines 14-18; “a user can wear a head mounted display in order to receive 3D images from the image guidance unit 130… The 3D graphics can be produced using underlying data models, stored in the image guidance unit 130 and projected onto one or more 2D planes in order to create left and right eye images for a head mount, lenticular, or other 3D display. The underlying 3D model can be updated based on the relative emplacements of the various devices 145 and 155, as determined by the position sensing unit(s), and/or based on new data associated with the devices 145 and 155… If the first medical device 145 is an ablation needle, then the underlying model can be updated to reflect any changes related to the needle, such as power or duration information.” Green, Col. 7, line 56 – Col. 8, lines 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of tracking an instrument with Green’s teaching of tracking the location of a stimulation instrument and displaying an icon to represent the stimulation region as Green explicitly states that by tracking the location of instruments and providing feedback to the provider “the system improves the healthcare provider’s ability to place the medical devices level with each other (e.g., tips are co-planar) and parallel with each other.” (Green, Col. 2, lines 63-66).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in further view of Helm as applied to claim 18 above, and further in view of Casas.

Regarding claim 23, while Esterberg discloses a wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract), Esterberg may not explictly disclose saving a view of a fluorescing portion of the subject while wearing the wearable mixed reality display device;
displaying a representation of the saved view of the fluorescing portion of the subject after saving the view of the fluorescing portion with the wearable mixed reality display device superimposed on the subject.
However, in the same field of endeavor, Casas teaches saving a view of a fluorescing portion of the subject while wearing the wearable mixed reality display device (“where color or light changes are used for the identification of internal anatomic structures of the patient 118, as in fluorescence-guided surgery (e.g. 5-ALA PDT in malignant gliomas), even when the eye cannot see the color change under certain circumstances, computer means 100 recognize it from the stereoscopic video 116, and image processing 124 is applied (e.g. changes in color or contrast) to the video image displayed to the surgeon 128, to make such changes visible for the surgeon 128 under the usual light” Casas, [0158]);
displaying a representation of the saved view of the fluorescing portion of the subject after saving the view of the fluorescing portion with the wearable mixed reality display device superimposed on the subject (“where color or light changes are used for the identification of internal anatomic structures of the patient 118, as in fluorescence-guided surgery (e.g. 5-ALA PDT in malignant gliomas), even when the eye cannot see the color change under certain circumstances, computer means 100 recognize it from the stereoscopic video 116, and image processing 124 is applied (e.g. changes in color or contrast) to the video image displayed to the surgeon 128, to make such changes visible for the surgeon 128 under the usual light” Casas, [0158]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of viewing superimposed images on the patient with Casas’ teaching of superimposing a fluorescent region of the patient based on an ambient light condition different from the usual ambient light condition onto the patient image under usual ambient light conditions as Casas explictly states that by doing so “surgical time may be minimized and precision is enhanced” (Casas, [0158]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helm et al. (U.S. Pub. No. 2012/0097178), Helm and Shi (U.S. Pub. No. 2012/0099768), and Hartmann (U.S. Pub. No. 2010/0228117) disclose tracking the position of an annular gantry of an imaging system for registering the acquired images relative to the patient and relative to instruments and implants. 
Mihailescu and Negut (U.S. Pub. No. 2013/0237811) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.
Ahmed and Kockro (U.S. Pub. No. 2005/0203367) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.
Pasini et al. (U.S. Pub. No. 2016/0242623) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.
Razzaque et al. (U.S. Patent No. 9,675,319) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793